United States Court of Appeals
                                                                                                Fifth Circuit
                                                                                             F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                               April 10, 2007
                                   FOR THE FIFTH CIRCUIT
                                                                                          Charles R. Fulbruge III
                                                                                                  Clerk


                                            No. 06-40737
                                          Summary Calendar


UNITED STATES OF AMERICA,

                                                                                           Plaintiff-
Appellee,

                                                 versus

JAMES MATTHEW POOLE,

                                                                                       Defendant-
                                                          Appellant.

                       -------------------------------------------------------------
                           Appeal from the United States District Court
                                   for the Eastern District of Texas
                                     USDC No. 6:05-CR-96-ALL
                       ------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       James Matthew Poole pleaded guilty to being a felon in possession of a firearm in violation

of 18 U.S.C. § 922(g)(1). Pursuant to 18 U.S.C. § 924(e), he received an enhanced sentence of 180

months of imprisonment, to be followed by a three-year term of supervised release.

       Poole argues that the district court erred in counting his four prior burglary convictions as

separate offenses for purposes of § 924(e). The district court did not so err. See United States v.

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
White, 465 F.3d 250, 253 (5th Cir. 2006), cert. denied, 127 S. Ct. 1167 (2007); United States v.

Medina-Gutierrez, 980 F.2d 980, 982-83 (5th Cir. 1992).

       AFFIRMED.




                                             -2-